Title: To James Madison from Hubbard Taylor, 16 January 1795
From: Taylor, Hubbard
To: Madison, James


Dear Sir
Clarke County 16th. Jay 95
I Recd. yours soon after my arrival in Kentucky, informing me that you had acceeded to my proposition in settleing with Majr Moore.

Your Land on Sandy was surveyed by direction of Majr Lee previous to my return, it Joins as I am told a tract of John Greens. If so, it may be of more value than was apprehended, as there is a valuable Salt lick on the Land claimed by Green. It is also said that there is a valuable mind [sic] in the neighbourhood, of lead at least—some say silver. I only mention this that in case of any application to purchase you may be on your gard. Majr Lee is acquainted with this circumstan[c]e, and altho. he, no more than myself mean to excite your attention too much yet I thought it right to mention it.
That such a mind is found I have no doubt.
I have seen Mr. Bullock but not long enough with him to get much satisfaction, one tract of Mrs. Paynes Lands will be got in a part of the Country that is very valuable, lying near the upper blue hills. It is a doubt with Mr. Bullock wheather the entry on (Green River) (Petmans Creek) belongs to Mrs. Payne or not. As I shall have occation to write you again shortly shall only add that I am with Compts. to Mrs. Madison Dr Sir with much esteem Yr: Affe: Hbl: Set
H. Taylor
